                          Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 1 of 17



                    1 Kenneth B. Wilson (SBN 130009)
                      COASTSIDE LEGAL
                    2 455 1st Avenue
                      Half Moon Bay, California 94019
                    3 Telephone: (650) 440-4211
                         ken@coastsidelegal.com
                    4

                    5 Joshua M. Masur (SBN 203510)
                      ZUBER LAWLER & DEL DUCA LLP
                    6 2000 Broadway Street, Suite 154
                      Redwood City, California 94063
                    7 Telephone: (650) 434-8538
                      Facsimile: (213) 596-5621
                    8   jmasur@zuberlaw.com
                    9
                     Attorneys for Defendant
                  10 REDBUBBLE INC.

                  11
                                                  UNITED STATES DISTRICT COURT
                  12
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  13
                                                         SAN FRANCISCO DIVISION
                  14

                  15
                     LTTB LLC, a California limited liability       Case No. 3:18-cv-00509-RS
                  16 company,

                  17                        Plaintiff,              NOTICE OF MOTION AND MOTION OF
                                                                    DEFENDANT REDBUBBLE INC. FOR
                  18                                                ATTORNEYS’ FEES; MEMORANDUM
                             v.
                                                                    OF POINTS AND AUTHORITIES
                  19
                        REDBUBBLE INC.,
                  20                                                [Filed concurrently with Declarations and
                                            Defendant.              [Proposed] Order]
                  21

                  22                                                Judge:    Hon. Richard Seeborg
                                                                    Date:     October 10, 2019
                  23
                                                                    Time:     1:30 p.m.
                  24                                                Crtrm.:   3

                  25

                  26

                  27

                  28

                                                                -1-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                  DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                           Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 2 of 17



                    1 TO PLAINTIFF LTTB LLC AND ITS COUNSEL OF RECORD:

                    2         PLEASE TAKE NOTICE THAT on October 10, 2019, at 1:30 p.m., or as soon
                    3 thereafter as counsel may be heard, in the courtroom of the Honorable Richard Seeborg, located in

                    4 the United States Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendant

                    5 Redbubble Inc. (“Redbubble”) will and hereby does move this Court pursuant to Federal Rule of

                    6 Civil Procedure 54 and 15 U.S.C. § 1117(a) for an Order awarding Redbubble the sum of

                    7 $237,797 as the reasonable attorneys’ fees that Redbubble incurred in defending this action. The

                    8 Motion is made on the grounds that this is an exceptional case and the fees requested by

                    9 Redbubble are reasonable under the circumstances. This Motion is based on this Notice of Motion,

                  10 the attached Memorandum of Points and Authorities, the supporting Declarations of Kenneth B.

                  11 Wilson and Joshua M. Masur, filed concurrently herewith, all of the pleadings, files, and records

                  12 in this proceeding, all other matters of which the Court may take judicial notice, and any argument

                  13 or evidence that may be presented to or considered by the Court prior to its ruling.

                  14

                  15 Dated: August 16, 2019                        COASTSIDE LEGAL
                                                                   KENNETH B. WILSON
                  16
                                                                   ZUBER LAWLER & DEL DUCA LLP
                  17
                                                                   JOSHUA M. MASUR
                  18
                                                                   By:     /s/ Kenneth B. Wilson
                  19                                                     KENNETH B. WILSON

                  20                                               Attorneys for Defendant
                                                                   REDBUBBLE INC.
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                  -2-                   Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                  DEFENDANT REDBUBBLE INC.’S MOTION FOR SUMMARY JUDGMENT
                               Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 3 of 17



                    1                                                    TABLE OF CONTENTS
                                                                                                                                                            Page
                    2
                        MEMORANDUM OF POINTS AND AUTHORITIES ...................................................................1
                    3
                        I.       INTRODUCTION ..................................................................................................................1
                    4
                        II.      STATEMENT OF FACTS.....................................................................................................2
                    5
                                 A.        Plaintiff’s Unreasonable Pre-Litigation Conduct Towards Redbubble. .....................2
                    6
                                 B.        Procedural History......................................................................................................4
                    7
                                 C.        Redbubble’s Reasonable Attorneys’ Fees ..................................................................6
                    8
                        III.     ARGUMENT .........................................................................................................................8
                    9
                                 A.        Redbubble Is Entitled to Recover Its Reasonable Attorneys’ Fees ............................8
                  10
                                                      LTTB’s Claims Were Exceptionally Weak on the Merits. ............................9
                  11
                                 B.        Redbubble’s Requested Fees Are Reasonable. ........................................................10
                  12
                        IV.      CONCLUSION ....................................................................................................................12
                  13

                  14

                  15

                  16

                  17

                  18
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                        -i-                   Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                        DEFENDANT REDBUBBLE INC.’S MOTION FOR SUMMARY JUDGMENT
                             Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 4 of 17



                    1                                                  TABLE OF AUTHORITIES
                    2                                                                                                                                    Page
                    3
                        CASES
                    4
                        Amusement Art, LLC, v. Life is Beautiful, LLC,
                    5        No. 214CV08290DDPJPR, 2017 WL2259672 (C.D. Cal. May 23, 2017) ................. 8, 9, 10

                    6 Barjon v. Dalton,
                             132 F.3d 496 (9th Cir. 1997) ............................................................................................... 10
                    7
                      Cairns v. Franklin Mint Co.,
                    8        292 F.3d 1139 (9th Cir. 2002) ............................................................................................... 8

                   9 Cotton v. City of Eureka,
                            889 F.Supp.2d 1154 (N.D. Cal. 2012) ................................................................................ 10
                  10
                     Dropbox, Inc. v. Thru Inc.,
                  11        No. 15-CV-01741-EMC, 2017 WL 914273 (N.D. Cal., Mar. 8, 2017) .............................. 10

                  12 Ets–Hokin v. Skyy Spirits, Inc.,
                            225 F.3d 1068 (9th Cir. 2000) ............................................................................................... 2
                  13
                     Fogerty v. Fantasy, Inc.,
                  14        510 U.S. 517 (1994) .............................................................................................................. 8

                  15 Gorski v. The Gymboree Corp.,
                            No. 14-CV-01314-LHK, 2014 WL 3533324 (N.D. Cal., July 16, 2014) ............................. 2
                  16
                     Hensley v. Eckerhart,
                  17        461 U.S. 424 (1983) ............................................................................................................ 10

                  18 Intel Corp. v. Terabyte Int’l, Inc.,
                             6 F.3d 614 (9th Cir. 1993) ................................................................................................... 10
                  19
                     Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
                  20        134 S. Ct. 1749 (2014) ...................................................................................................... 1, 8

                  21 Renna v. Cty. of Union, N.J.,
                            No. 2:11-3328 KM MAH, 2015 WL 1815498 (D.N.J. Apr. 21, 2015) ................................ 9
                  22
                     Sazerac Co., Inc. v. Fetzer Vineyards, Inc.,
                  23        No. 3:15-CV-04618-WHO, 2017 WL 6059271 (N.D. Cal. Dec. 7, 2017) ................. 1, 8, 11

                  24 Secalt S.A. v. Wuxi Shenxi Const. Mach. Co.,
                             668 F.3d 677 (9th Cir. 2012) ................................................................................................. 7
                  25
                     Stonebrae, L.P. v. Toll Bros.,
                  26         No. C-08-0221-EMC, 2011 WL 1334444 (N.D. Cal. Apr. 7, 2011) .............................. 2, 10

                  27 SunEarth, Inc. v. Sun Earth Solar Power Co.,
                           839 F.3d 1179 (9th Cir. 2016) ........................................................................................... 1, 8
                  28

                                                                         -ii-                  Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                         DEFENDANT REDBUBBLE INC.’S MOTION FOR SUMMARY JUDGMENT
                              Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 5 of 17



                    1 Technology Properties Limited LLC v. Canon Inc.,
                            No. C 14-3640 CW, 2017 WL 2537286 (N.D. Cal., Jan. 26, 2017) ..................................... 8
                    2
                      The Ohio State University v. Redbubble, Inc.,
                    3       369 F.Supp.3d 840 (S.D. Ohio 2019) .................................................................................... 3

                    4 United Steelworkers of Am. v. Phelps Dodge Corp.,
                             896 F.2d 403 (9th Cir. 1990) ......................................................................................... 10, 11
                    5

                    6 FEDERAL CASES

                    7 15 U.S.C. § 1117(a) ........................................................................................................................... 1

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                           -iii-                 Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                           DEFENDANT REDBUBBLE INC.’S MOTION FOR SUMMARY JUDGMENT
                           Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 6 of 17



                    1                       MEMORANDUM OF POINTS AND AUTHORITIES
                    2 I.       INTRODUCTION
                    3          The Lanham Act provides for the recovery of fees by the prevailing party in “exceptional

                    4 cases.” 15 U.S.C. § 1117(a). The standard for recovering such fees has been relaxed over the past

                    5 few years. Sazerac Co., Inc. v. Fetzer Vineyards, Inc., No. 3:15-CV-04618-WHO, 2017 WL

                    6 6059271 (N.D. Cal. Dec. 7, 2017). Now, a Lanham Act case will be considered “exceptional” for

                    7 purposes of a fee award if it “stands out from the others with respect to the substantive strength of

                    8 a party’s litigating position (considering both the governing law and the facts of the case) or the

                    9 unreasonable manner in which the case was litigated.” SunEarth, Inc. v. Sun Earth Solar Power

                  10 Co., 839 F.3d 1179, 1181 (9th Cir. 2016) (quoting Octane Fitness, LLC v. ICON Health &

                  11 Fitness, Inc., 134 S. Ct. 1749, 1756 (2014) (internal quotations omitted)). There is no “‘precise

                  12 rule or formula for making these determinations.’” SunEarth, 839 F.3d at 1180-81 (quoting

                  13 Octane Fitness). Rather, “district courts analyzing a request for fees under the Lanham Act should

                  14 examine the ‘totality of the circumstances to determine if the case was exceptional.’” SunEarth,

                  15 839 F.3d at 1181 (quoting Octane Fitness).

                  16           Here, the case qualifies as “exceptional” under both the “strength” and “manner” aspects of

                  17 this test. With respect to the strength of LTTB’s litigating position, this Court’s July 12, 2019

                  18 Order granting Redbubble’s Motion for Summary Judgment (the “Summary Judgment Order”)
                  19 expressly notes that there is “no evidence in the record from which a reasonable trier of fact could

                  20 conclude that consumers seek to purchase products based on LTTB’s reputation.” [Dkt. No. 53 at

                  21 6 (emphasis added).] LTTB’s decision to initiate and pursue a case without this most basic of

                  22 evidence makes this case “one that stands out from the others with respect to the substantive

                  23 strength of a party’s litigating position.” Moreover, although there was only a single $28 sale on

                  24 which LTTB could conceivably recover damages, LTTB still insisted that it was entitled to

                  25 statutory damages of $6,000,000. Accordingly, this case stands out, and an award of fees is

                  26 warranted.

                  27           Redbubble seeks to recover $237,797 in attorneys’ fees it actually incurred. During the

                  28 parties’ meet and confer, LTTB agreed that the hourly rates charged by Redbubble’s’ attorneys are

                                                                   -1-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                     DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                            Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 7 of 17



                    1 reasonable. [Dkt. No. 67 (Masur Dec.), ¶ 13, Exh. C.] LTTB has disagreed, however, that the

                    2 amount of fees incurred at those hourly rates is “reasonable,” asserting that Redbubble’s outside

                    3 counsel spent more than twice as many hours in connection with the case than its own. [Id.]

                    4 However, LTTB ignores that Redbubble’s expenditures were but a fraction of the damages LTTB

                    5 claimed, and that when the litigation support activities performed by LTTB’s principal are

                    6 considered, Redbubble spent far less time defending this case than LTTB spent pursuing it. In any

                    7 event, no genuine argument can be made that Redbubble’s fees are “unreasonable.” Redbubble

                    8 staffed this matter leanly – just two attorneys handled the vast majority of the case. And all the

                    9 fees claimed by Redbubble in this Motion have in fact been paid by Redbubble, and are therefore

                  10 presumptively reasonable. See Stonebrae, L.P. v. Toll Bros., No. C-08-0221-EMC, 2011 WL

                  11 1334444, at *6 (N.D. Cal. Apr. 7, 2011) (that a sophisticated party paid the fees “adds weight to

                  12 the presumption of reasonableness”). Accordingly, Redbubble respectfully submits that the full

                  13 amount of fees requested in this motion should be awarded.

                  14 II.       STATEMENT OF FACTS
                  15           A.     Plaintiff’s Unreasonable Pre-Litigation Conduct Towards Redbubble. 1
                  16           Much like the Amazon Marketplace and eBay, Redbubble is a global online marketplace

                  17 platform, hosted at redbubble.com (the “Redbubble Marketplace”). [Dkt. No. 38-1 (Toy Decl.

                  18 Exh. A).] Through the Redbubble Marketplace, independent artists are able to profit from their
                  19 creativity by selling their products to a new universe of fans, who in turn benefit by being able to

                  20

                  21
                        1
                       This is not the first time that LTTB or its principal and predecessor-in-interest, Ms. Gorski, have
                  22 pressed claims that defied legal rationale. LTTB admitted during discovery that it has aggressively
                     enforced its trademarks, both informally and through litigation, against various retailers and
                  23
                     platforms, asserting that products similar to those at issue here violate her rights (although LTTB
                  24 refused to disclose the terms under which any of these disputes were resolved). However, in the
                     only previous published opinion that Redbubble could find that addresses LTTB’s rights, Judge
                  25 Koh dismissed a claim that Gymboree’s use of the phrase Lettuce Turnip the Beet across the front

                  26 of a T-shirt infringed LTTB’s copyrights, citing to well-established Ninth Circuit case law holding
                     that “[s]hort phrases or expressions cannot be copyrighted, even if they are distinctively arranged
                  27 or printed.” Gorski v. The Gymboree Corp., No. 14-CV-01314-LHK, 2014 WL 3533324, at *5
                     (N.D. Cal., July 16, 2014) (quoting Ets–Hokin v. Skyy Spirits, Inc., 225 F.3d 1068, 1081 n.14 (9th
                  28
                     Cir. 2000)).
                                                                  -2-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                    DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                              Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 8 of 17



                    1 purchase products that provide them with “[a] simple but meaningful way to show the world who

                    2 they are and what they care about.” [Id.] This transaction process is entirely Seller-directed and

                    3 automated by the Redbubble Marketplace software. [Dkt. No. 41 (Luthra Decl.) ¶ 4.] Put simply,

                    4 no Redbubble personnel designed or uploaded, manufactured, offered for sale, sold, handled,

                    5 distributed, or for that matter even viewed any of the Accused Products prior to their sale. [Dkt.

                    6 No. 40 (Deshais Decl.) ¶ 11.] Indeed, least one court has ruled as a matter of law that this

                    7 business model precludes a claim against Redbubble for direct trademark infringement or

                    8 counterfeiting. The Ohio State University v. Redbubble, Inc., 369 F.Supp.3d 840 (S.D. Ohio

                    9 2019).

                  10             LTTB claims ownership of four federally registered trademarks for the phrase “Lettuce

                  11 Turnip the Beet.” The Trademark Office initially refused to issue a registration based a specimen

                  12 that had the phrase stamped across the middle of the shirt, pointing out that when used in this

                  13 fashion, the phrase was “merely a decorative or ornamental feature of the goods,” and thus “[t]he

                  14 consumer is likely to assume from this type of usage that the mark is merely a decorative feature

                  15 of the items and does not indicate the source of each item from those of others.” [Dkt. No. 37-2

                  16 (Wilson Decl., Exh. B).] Gorksi did not dispute this determination, but instead submitted a

                  17 response to the Office Action with new specimens, including a substitute T-shirt specimen

                  18 showing the phrase on a garment label attached to the back of the shirt and on a hang tag. [Dkt.
                  19 No. 37-3 (Wilson Decl., Exh. C).] Only after receiving this response and substitute specimens did

                  20 the Trademark Office agree to issue the registration.

                  21             In May 2013, nearly five years before filing suit, LTTB’s principal Elektra Gorski 2 sent

                  22 Redbubble an email complaining that a t-shirt with the phrase “Let Us Turn Up the Beat”

                  23 emblazoned across the front infringed her “Lettuce Turnip the Beet” trademark. [Dkt. No. 38-5

                  24 (Toy Decl. Exh. E).] Over the next five years, LTTB sent several takedown demands, many of

                  25 which involved shirt designs with the phrase “Lettuce Turnip the Beet” stamped across the center

                  26 of the shirts, and which appeared virtually identical to the LTTB design that the Trademark Office

                  27

                  28    2
                            LTTB and Gorski will hereinafter collectively be referred to as “LTTB.”
                                                                     -3-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                       DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                           Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 9 of 17



                    1 deemed a non-trademark ornamental use. [Id.] Some of these demands were quite aggressive and

                    2 threatening, and many related to designs that were not even arguably infringing (e.g., a t-shirt with

                    3 the phrase “Olive a Sweet Beet Lettuce Party”). LTTB demanded that Redbubble remove all

                    4 products containing the allegedly confusing mark, including product types for which LTTB had no

                    5 trademark protection. [See, e.g., Dkt. No. 38-9 (Toy Decl., Exh. I (October 26, 2014 letter)).]

                    6 LTTB demanded that Redbubble place a “permanent block” on its users’ ability to use the phrase

                    7 Lettuce Turnip the Beet, as a search term or otherwise. [Id.] And she insisted that Redbubble

                    8 “police every single new product listed using the word LETTUCE, TURNIP or BEET, in the title

                    9 or metatags”; as of the time Redbubble filed its motion for summary judgment, there were nearly

                  10 10,000 such listings, none of which are accused of infringing LTTB’s marks. [Id.]

                  11           In response to LTTB’s correspondence, Redbubble promptly and consistently removed the

                  12 allegedly infringing listings in accordance with its IP/Publicity Rights Policy. In addition, after

                  13 receiving the first few letters, in 2014, Redbubble began proactively screening for third-party

                  14 uploads of listings containing the Lettuce Turnip the Beet mark. [Dkt. No. 38 (Toy Decl.) ¶ 30.]

                  15 These efforts have been extremely successful. Indeed, since January 23, 2014 (i.e., from the

                  16 earliest start of the statute of limitations period indisputably applicable to this case) only a single

                  17 product bearing the phrase “Lettuce Turnip the Beet” has been sold through the Redbubble

                  18 Marketplace to a purchaser other than LTTB’s principal or persons acting on her behalf: a t-shirt
                  19 that sold in February 2015 for roughly 28 U.S. dollars, netting Redbubble a service fee of less

                  20 than $11 USD. LTTB was aware of this fact well before the parties’ summary judgment motions

                  21 were filed, yet continued to press forward with this case, arguing that this single sale has “been

                  22 nearly fatal to LTTB’s business” and entitled LTTB to a windfall of hundreds of thousands of

                  23 dollars in actual damages from Redbubble and millions of dollars in statutory damages..

                  24           B.     Procedural History
                  25           On January 23, 2018, more than seven months after the last correspondence and nearly five

                  26 years after Gorski’s first complaint to Redbubble, LTTB filed the Complaint in this action. The

                  27 Complaint asserted claims under the Lanham Act for trademark counterfeiting, direct trademark

                  28 infringement, unfair competition and passing off, and contributory trademark infringement.

                                                                  -4-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                    DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                          Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 10 of 17



                    1          Over the following 16 months, Redbubble attempted to litigate the case as efficiently as

                    2 possible, engaging in limited written discovery, and taking just a single day of deposition.

                    3 However, there were certain additional tasks that could not be avoided, including responding to

                    4 LTTB’s 122 written discovery requests, defending Redbubble’s corporate deposition, and

                    5 engaging in a court-ordered mediation, among other things.

                    6          As the litigation progressed, Redbubble learned that LTTB lacked any evidence that any

                    7 consumer had actually been confused by any listing on the Redbubble marketplace; that LTTB and

                    8 its counsel continued to insist – notwithstanding its loss in Gymboree – that any use of even a

                    9 portion of the four-word phrase “lettuce turnip the beet” infringed its rights; that LTTB had no

                  10 actual evidence that it had suffered any injury; and that LTTB had not even retained any expert to

                  11 attempt to fill these obvious holes in its prima facie infringement and damages case. Indeed, at

                  12 LTTB’s 30(b)(6) deposition, its principal expressly admitted that “nobody associates the brand

                  13 with [LTTB] LLC,” before attempting to soften that testimony to a confirmation that it could not

                  14 identify “any evidence that consumers or purchasers associate” the phrase or mark “Lettuce

                  15 Turnip the Beet” with LTTB. [Dkt. No. 37-4 (Wilson Decl. Exh. D (LTTB Depo.)) at 82:15-21;

                  16 see generally id. at 78-83).] Accordingly, Redbubble repeatedly attempted to persuade LTTB to

                  17 stop pursuing the case and wasting both parties time and money, but to no avail.

                  18           Unable to persuade LTTB to withdraw its claims, on April 29, 2019 Redbubble filed its

                  19 motion for summary judgment, arguing that: 1) Redbubble cannot be liable for trademark

                  20 infringement for transactions conducted via the Redbubble marketplace because Redbubble does

                  21 not make, sell or otherwise use the allegedly infringed marks and promptly removes allegedly

                  22 infringing content from the marketplace upon receiving notice thereof; 2) the statute of limitations

                  23 bars the vast majority of LTTB’s claims; 3) under the doctrine of aesthetic functionality, LTTB

                  24 cannot show that any of the accused products violate its trademark rights because the allegedly

                  25 infringing uses are merely ornamental; and 4) LTTB does not have evidence to support its

                  26 damages claims.

                  27           In its response, LTTB did not counter Redbubble’s statute of limitations argument, and

                  28 indeed did not dispute that the total amount of potentially infringing sales that LTTB might

                                                                  -5-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                    DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                          Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 11 of 17



                    1 recover for is less than $30. LTTB challenged Redbubble’s statements regarding the applicable

                    2 law, but never identified any disputed material facts, while LTTB effectively conceding the

                    3 absence of factual disputes in its own cross-motion. Of particular relevance for purposes of this

                    4 motion, LTTB’s Opposition failed to rebut that LTTB had “conceded that consumers do not

                    5 associate the phrase “Lettuce Turnip the Beet” with plaintiff; that consumers purchase products

                    6 with the ‘Lettuce Turnip the Beet’ phrase because they like the message, not because it identifies

                    7 the source as plaintiff LTTB; and that there is no evidence that anyone was confused as to the

                    8 source of the accused products.” [Dkt. No. 46 (Redbubble SJ Reply), at 16 (citing Dkt. No. 37

                    9 (Wilson Decl.) Exh. D (LTTB Depo.) at 50-55, 78-83, 262-63).]

                  10          On July 12, 2019, this Court granted summary judgment to Redbubble based on its

                  11 aesthetic functionality defense, without ruling on Redbubble’s other arguments. In doing so, the

                  12 Court noted that “no one can claim exclusive rights to use the pun merely by printing it on . . .

                  13 products and calling it a ‘trademark.’ Even if a trademark embodying a pun is otherwise

                  14 enforceable where there is a likelihood of source confusion, the trademark holder cannot prevent

                  15 others from using the pun in contexts that do not imply source.” [Dkt. No. 53 at 1.] In this case,

                  16 the Court observed that “the accused products merely display the pun, and do not otherwise

                  17 include any indication that they are produced, or licensed by, LTTB.” [Id. at 5.] And the Court

                  18 expressly found that “There is no evidence in the record from which a reasonable trier of fact
                  19 could conclude that consumers seek to purchase products based on LTTB’s reputation—whether

                  20 “genuine” LTTB products or those produced by any competitors.” [Id. at 6 (emphasis in

                  21 original).] Accordingly, the Court granted summary judgment in favor of Redbubble, holding that

                  22 “LTTB has presented no evidence sufficient to create a triable issue of fact that any purchaser of

                  23 allegedly infringing items inferred from use of the pun that the product was produced, sponsored,

                  24 or endorsed by any particular person or entity, such as LTTB.” [Id. at 8.]

                  25          C.      Redbubble’s Reasonable Attorneys’ Fees
                  26          Upon receiving notice that LTTB had filed this matter, Redbubble retained the services of

                  27 Coastside Legal, a one-person law firm founded by Kenneth B. Wilson that had represented

                  28 Redbubble in connection with intellectual property issues since 2012. When the litigation became

                                                                  -6-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                    DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                            Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 12 of 17



                    1 more active and began to require the use of non-lawyer professionals such as paralegals and legal

                    2 assistance, Redbubble also retained Joshua Masur, initially with the firm of Turner Boyd LLP, and

                    3 subsequently with Zuber Lawler & Del Duca LLP, to work alongside Coastside Legal. While

                    4 multiple firms were used, as reflected in the invoices provided herewith and summarized below,

                    5 the case was efficiently and appropriately staffed. Indeed, only two lawyers billed significant time

                    6 to this case.

                    7          The billings of Redbubble’s attorneys are summarized as follows, as substantiated by the

                    8 referenced documents attached as Exhibits to the Declarations and provided herewith:

                    9            Attorney or Staff     Firm                            Hours    Rate 3     Total
                  10             Kenneth Wilson        Coastside Legal                  289.6   $495     $143,352
                  11             Joshua Masur          Turner Boyd; Zuber Lawler        152.6   $600      $91,560
                  12             Elizabeth Powers 4    Turner Boyd                        2.8   $525       $1,470
                  13             Jacob Zweig 5         Turner Boyd                        1.0   $355         $355

                  14             Jennifer Newman 6     Turner Boyd                        5.3   $200       $1,060

                  15             Total                                                  451.3            $237,797

                  16           The fees sought through this motion were fully paid by Redbubble, or are the process of
                  17 being paid on a timely basis in accordance with the law firms’ standard billing and payment

                  18 practices. 7
                  19

                  20

                  21

                  22    3
                          LTTB does not dispute that Redbubble’s counsel’s rates are reasonable. [Dkt. No. 67 (Masur
                        Decl.), Exh. C.]
                  23    4
                          Elizabeth Powers is a trademark attorney with over 25 years of experience, who was of counsel
                  24    to Turner Boyd at the time. [Dkt. No. 67 (Masur Decl.), ¶ 9.]
                        5
                          Jacob Zweig is a sixth-year associate and former 11th Circuit clerk. [Id.]
                  25    6
                          Jennifer Newman is a highly experienced paralegal. [Id.]
                        7
                  26      Although “attorney’s fees under the Lanham Act may also include reasonable costs that the party
                        cannot recover as the ‘prevailing party,’” such as those for electronic discovery services, for the
                  27    sake of reasonableness and simplicity, Redbubble has limited this motion to its fees. Secalt S.A. v.
                        Wuxi Shenxi Const. Mach. Co., 668 F.3d 677, 690 (9th Cir. 2012), abrogated in part on other
                  28
                        grounds by SunEarth, 839 F.3d 1179 (9th Cir. 2016).
                                                                   -7-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                     DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                          Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 13 of 17



                    1 III.     ARGUMENT
                    2          A.     Redbubble Is Entitled to Recover Its Reasonable Attorneys’ Fees
                    3          As explained by the Ninth Circuit in SunEarth, “district courts analyzing a request for fees

                    4 under the Lanham Act should examine the ‘totality of the circumstances’ to determine if the case

                    5 was exceptional, exercising equitable discretion in light of the nonexclusive factors identified in

                    6 Octane Fitness and Fogerty [v. Fantasy, Inc., 510 U.S. 517, 534 (1994)], and using a

                    7 preponderance of the evidence standard.” SunEarth, 839 F.3d at 1181 (internal citation omitted).

                    8 The nonexclusive factors to which the Court was referring include “frivolousness, motivation,

                    9 objective unreasonableness (both in the factual and legal components of the case) and the need in

                  10 particular circumstances to advance considerations of compensation and deterrence.” Id. (internal

                  11 citations and quotations omitted).

                  12           Even before SunEarth, a prevailing party was not required to establish bad faith or

                  13 frivolousness; it was enough to show unreasonableness or an objective lack of merit. See, e.g.,

                  14 Cairns v. Franklin Mint Co., 292 F.3d 1139, 1156 (9th Cir. 2002) (fees award affirmed due to

                  15 insufficient “legal basis” for the plaintiff’s claims). After Octane Fitness and SunEarth, however,

                  16 it is sufficient for a prevailing defendant to show that the plaintiff’s claims had exceptionally low

                  17 merit. Although it is not the case that “any trademark case in which a plaintiff’s claims are

                  18 dismissed on a Rule 12 or summary judgment motion,” is exceptional per se, “trademark cases
                  19 dismissed on summary judgment are exceptions to the rule.” Sazerac, 2017 WL 6059271, at *3,

                  20 n. 4 (emphasis in original); see also Amusement Art, LLC, v. Life is Beautiful, LLC, No.

                  21 214CV08290DDPJPR, 2017 WL2259672 at *4 (C.D. Cal. May 23, 2017) (fees awarded after

                  22 findings that the plaintiff’s claims were “exceptionally weak” and supported by “almost no

                  23 evidence”), aff’d, 768 F. App’x 683, 687 (9th Cir. 2019) (because certain of plaintiff’s claims were

                  24 “extraordinarily [or] extremely weak,… the district court did not abuse its discretion in finding the

                  25 Lanham Act claims exceptional and awarding fees to” defendant); Technology Properties Limited

                  26 LLC v. Canon Inc., No. C 14-3640 CW, 2017 WL 2537286, at *2 (N.D. Cal., Jan. 26, 2017)

                  27 (awarding fees to a prevailing defendant in the analogous patent infringement context where “[t]he

                  28 merits of Plaintiffs’ lawsuit were exceptionally weak”); Renna v. Cty. of Union, N.J., No. 2:11-

                                                                   -8-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                     DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                          Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 14 of 17



                    1 3328 KM MAH, 2015 WL 1815498, at *3 (D.N.J. Apr. 21, 2015) (“[A] party can[not] avoid

                    2 attorneys’ fees because its argument has a sliver of merit. A case that is of exceptionally little

                    3 merit may expose a party to an award of attorneys’ fees.”).

                    4          Applying these standards, LTTB’s lawsuit qualifies as an exceptional case.

                    5                         LTTB’s Claims Were Exceptionally Weak on the Merits.
                    6          As noted above, LTTB pursued this case through summary judgment despite a lack of

                    7 evidence regarding numerous required components of its claims. Specifically, LTTB had no

                    8 evidence that anyone associated the “Lettuce Turnip the Beet” phrase with LTTB or considered it

                    9 to be a designation of origin. [Dkt. No. 37-4 (Wilson Decl., Exh. D (LTTB Depo.)) at 78-83.] As

                  10 the court found in its summary judgment order, “[t]here is no evidence in the record from which a

                  11 reasonable trier of fact could conclude that consumers seek to purchase products based on LTTB’s

                  12 reputation.” LTTB also had no evidence that there was any actual confusion. And the court

                  13 further observed that “LTTB has presented no evidence sufficient to create a triable issue of fact

                  14 that any purchaser of allegedly infringing items inferred from use of the pun that the product was

                  15 produced, sponsored, or endorsed by any particular person or entity, such as LTTB.”

                  16           While Redbubble recognizes that a finding that a case is “exceptional” or “stands out”

                  17 from others in its lack of merit is highly case specific, courts have found cases to be exceptional

                  18 based on similar and even weaker showings of exceptionality to what Redbubble has presented
                  19 here. For example, in Amusement Art, the district court unsurprisingly found claims based on

                  20 fraudulently procured trademarks to be exceptional, but was separately faced with the question of

                  21 whether a claim based on an unrelated mark that the court dismissed on summary judgment should

                  22 also be deemed exceptional. The court answered this question in the affirmative, noting that

                  23 plaintiff’s claim was exceptionally weak because plaintiff had testified in a 30(b)(6) deposition

                  24 that plaintiff considered the design in question to be subject to copyright protection rather than a

                  25 trademark. The court went on to note that “even if the court were to credit Plaintiff’s efforts to

                  26 explain away the corporate representative’s statement, Plaintiff has provided no evidence of actual

                  27 use of the mark as a trademark and no evidence that the mark would be recognized by a consumer

                  28 as a source identifier. Of course, not every case where a party loses at summary judgment

                                                                   -9-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                     DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                          Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 15 of 17



                    1 qualifies as exceptional. But this case is not one where there was inadequate evidence to create a

                    2 triable issue but rather almost no evidence.” 2017 WL 2259672, at *4.

                    3         Here, as in Amusement Art, the district court granted summary judgment on plaintiff’s

                    4 claim. And here, as in Amusement Art, the plaintiff offered “no evidence that the mark would be

                    5 recognized by a consumer as a source identifier.” 2017 WL 2259672, at *4. Accordingly,

                    6 Redbubble submits that here, like in Amusement Art, the case “stands out” as an exceptional case

                    7 that warrants an award of attorneys’ fees to the prevailing defendant.

                    8         B.      Redbubble’s Requested Fees Are Reasonable.
                    9         After a party establishes the right to recover fees, the district court is tasked with

                  10 evaluating the reasonableness of the rates and number of hours billed. Intel Corp. v. Terabyte

                  11 Int’l, Inc., 6 F.3d 614, 622 (9th Cir. 1993) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

                  12 The analysis begins with the evidence submitted by the moving party as to “the hours worked and

                  13 rates claimed.” Hensley, 461 U.S. at 433.

                  14          After determining the number of hours, the court evaluates the reasonableness of the rates

                  15 claimed by the moving party: “The determination of a reasonable hourly rate ‘involves examining

                  16 the prevailing market rates in the community charged for similar services by lawyers of reasonably

                  17 comparable skill, experience, and reputation.’” Dropbox, Inc. v. Thru Inc., No. 15-CV-01741-

                  18 EMC, 2017 WL 914273, at *4 (N.D. Cal., Mar. 8, 2017) (citing Cotton v. City of Eureka, 889
                  19 F.Supp.2d 1154, 1167 (N.D. Cal. 2012)). “The ‘relevant community’ for the purposes of

                  20 determining the reasonable hourly rate is the district in which the lawsuit proceeds.” Id. (citing

                  21 Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997)). Absent a showing that attorneys billed

                  22 excessive rates or “performed below the level of expertise that would command those rates… the

                  23 court must presume those requested rates are reasonable.” United Steelworkers of Am. v. Phelps

                  24 Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). Furthermore, the fact the fees are actually paid

                  25 by a sophisticated party “adds weight to the presumption of reasonableness.” Stonebrae, 2011 WL

                  26 1334444, at *6.

                  27          Here, although LTTB has agreed that Redbubble’s attorneys’ hourly rates are reasonable,

                  28 LTTB disputes that the amounts incurred at those rates are reasonable. [Dkt. No. 67 (Masur

                                                                 -10-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                    DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                            Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 16 of 17



                    1 Decl.), Exh. C.] LTTB’s counsel asserts: “The hours are much more than double the 201 hours

                    2 spent representing LTTB, and the fees are more than double despite my hourly rate being higher

                    3 than Ken [Wilson]’s. It is difficult to see how the case was managed efficiently with this amount

                    4 of time expended.” [Id.] As a prima facie matter, Redbubble respectfully submits that, given

                    5 LTTB’s repeated assertion as recently as summary judgment that the Court should award it up to

                    6 $6,000,000 in statutory damages [Dkt. No. 42 at 27, Dkt. No. 49 at 11], it is incongruous at best

                    7 for LTTB to contend that it was somehow unreasonable for Redbubble to invest less than 4% of

                    8 that potential exposure in its defense. LTTB ignores, moreover, that its own principal testified at

                    9 summary judgment that she alone had spent more than 515 hours – more than all Redbubble’s

                  10 outside counsel, combined – pursuing this case, apparently performing, at least in part, tasks that

                  11 would ordinarily have been performed by counsel. [See Dkt. No. 43 (Gorski Decl.), ¶ 36.] LTTB

                  12 explicitly argued that its actual damages should account for such time. [See Dkt. No. 42 (LTTB

                  13 Opp. and Cross-Mot.) at 12-13 (citing Dkt. No. 43 (Gorski Decl.), ¶ 36.] Thus, LTTB spent over

                  14 700 hours litigating this case, despite being inherently familiar with LTTB’s own purported

                  15 trademark rights and prosecution history, and its presumptive ability to reuse discovery and other

                  16 materials from prior litigations, including the Gymboree case. LTTB’s complaint that it was

                  17 somehow unreasonable for Redbubble to invest 250 fewer hours rings hollow.

                  18           There can be no realistic argument from LTTB that Redbubble’s attorneys overstaffed the

                  19 case or were somehow inefficient. Indeed, Redbubble staffed the case leanly with only two

                  20 lawyers performing virtually all of the work. Other district courts have granted fee motions as

                  21 reasonable in trademark infringement cases that were more heavily staffed than this matter. See

                  22 Sazerac, supra. 8 There is simply no basis on which to reduce the hours actually incurred in the

                  23 defense of the matter. See United Steelworkers, 896 F.2d at 407 (“We emphasize that hours

                  24 actually expended in the litigation are not to be disallowed without a supporting rationale”).

                  25
                        8
                  26  Indeed, while the Sazerac case involved additional issues, including trade dress infringement, it
                     bears noting that the defendant in that case spent $985,949.26 defending the case through
                  27 summary judgment, and $518,817.91 on the subsequent bench trial. 2017 WL 6059271, at *1.
                     Through summary judgment, Redbubble spent roughly a quarter of the amount spent by the
                  28
                     Sazerac defendant.
                                                                 -11-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                    DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
                          Case 3:18-cv-00509-RS Document 65 Filed 08/16/19 Page 17 of 17



                    1 IV.     CONCLUSION
                    2         For the foregoing reasons, Redbubble respectfully requests that the Court grant this motion

                    3 and award the full amount of fees requested and supported by the documents submitted with this

                    4 motion, in the amount of $237,797.

                    5

                    6 Dated: August 16, 2019                       COASTSIDE LEGAL
                                                                   KENNETH B. WILSON
                    7
                                                                   ZUBER LAWLER & DEL DUCA LLP
                    8
                                                                   JOSHUA M. MASUR
                    9
                                                                   By:     /s/ Kenneth B. Wilson
                  10                                                     KENNETH B. WILSON

                  11                                               Attorneys for Defendant
                                                                   REDBUBBLE INC.
                  12

                  13

                  14

                  15

                  16

                  17

                  18
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                -12-                    Case No. 3:18-cv-00509-RS
2911-1002 / 1438467.2                   DEFENDANT REDBUBBLE INC.’S MOTION FOR ATTORNEYS’ FEES
